PER CURIAM:
The claimant brought this action for damage to her 1995 Chevrolet Cavalier Coupe caused when her vehicle struck a large hole in U.S. Route 250 in Marion County. For the reasons stated below, the Court makes an award in favor of the claimant.
The incident giving rise to this action occurred on May 14, 1996. Claimant was traveling southbound at approximately 4:30 p.m., from Mannington towards Fairmont in the general vicinity of Katy. The weather was clear and the road was dry. U.S. Route 250 in this area is a two-lane paved road that is first priority in terms of maintenance. The speed limit was 55 miles per hour. The evidence adduced at hearing established that the claimant was traveling at or below the speed limit when she was forced toward the berm as a result of oncoming traffic in the opposite lane. Claimant’s vehicle struck a large hole which extended from the paved portion of the road and into the berm. One of the vehicle’s tires was destroyed, resulting in repair costs in the amount of $194.03. Claimant’s insurance deductible was $250.00.
Several photographs taken shortly after this incident were introduced into evidence, showing that the hole in question was approximately five to six inches deep and several feet long. The evidence does not indicate that there were any warning signs posted. The testimony at hearing further established that the respondent had been aware of this particular hole for some time prior to the claimant’s accident and had repaired the hole on repeated occasions with temporary cold mix patch. The Court has previously held that the respondent has a duty to maintain road berm in a reasonably safe condition for use when the occasion requires, and liability may arise when a motorist is forced onto the berm in an emergency. Sweda vs. Dept. of Highways, 13 Ct. Cl. 249 (1980), Hinkle vs. Div. of Highways, (CC-89-97), unpublished opinion issued December 10, 1991. In view of the foregoing, the Court finds that the respondent had notice of the road defect in question and had a duty either to warn the traveling public about the hazard or to repair same in a timely manner. Therefore, the Court makes an award to the claimant in the amount of $194.03.
Award of $194.03.